Exhibit 10.1



TWP

Thrifty White Pharmacy

Affiliated Pharmacy Program

AFFILIATED PHARMACY AGREEMENT

This Affiliated Pharmacy Agreement (“Agreement”), dated as of the 30th day of
June, 2020, is between Thrifty Drug Stores, Inc., a Minnesota corporation
(“Company”), and Tabula Rasa HealthCare Group, Inc., an affiliated pharmacy
(“Retailer”).

Whereas, the Company is in the business of providing goods, including
pharmaceuticals, and services to affiliated drug stores (as well as to its
Company-owned stores); and

Whereas, Retailer owns and operates an affiliated retail drug store(s) located
at the locations specified on Exhibit A attached hereto (individually and
collectively, the “Store”); and

Whereas, Retailer may desire (but is not obligated) to participate in certain
programs offered by the Company pursuant to which Retailer may obtain certain
services and goods from the Company and third-parties;

Now, THEREFORE, in consideration of the mutual promises contained herein, it is
agreed by and between the parties hereto as follows:

1.Obligations Of The Company. The Company Shall:

1.1Make available to Retailer from time to time one or more programs pursuant to
which Retailer can obtain certain services and goods from the Company and/or
third-parties (the “Program” or “Programs”). Programs will be offered to
Retailer on terms and conditions established by the Company from time to time.
All Program offerings remain subject to discontinuance and change by the Company
at any time, except to the extent the terms of a Program are documented in a
writing signed by both the Company and Retailer in which the applicable terms
are expressly fixed for a specified duration.

2.Obligations Of The Retailer. The Retailer Shall:

2.1Abide by all Program participation requirements with respect to Programs that
Retailer is eligible to and elects to participate in.

--------------------------------------------------------------------------------

2.2Timely pay and perform all obligations owed by Retailer to the Company and to
third-party vendors under the Programs.

2.3Indemnify and hold the Company harmless from any claims, damages, liability,
costs and expenses of any type whatsoever arising out of the operation of
Retailer’s business, including arising out of the performance or failure of
performance of third-parties under Programs arranged by the Company.

2.4Provide Retailer’s wholesale product purchase and usage history from time to
time upon request in an acceptable electronic format, including NDC numbers for
all items.

2.5Comply with all applicable laws and operate in conformity with high ethical
standards.

3.Term.

3.1This Agreement shall commence on the date hereof and shall continue
thereafter through September 30, 2023, unless earlier terminated as provided in
this Agreement.

3.2Certain Programs offered to Retailer may have their own separate term. If
such Program term expires or terminates prior to the expiration or termination
of this Agreement, such Program shall expire or terminate in accordance with its
terms. However, notwithstanding the fact that a Program term may state a period
extending beyond the term of this Agreement, Retailer’s right to participate in
any Program and any separate written contract relating to any such Program,
shall automatically terminate upon termination of this Agreement. Upon
expiration or termination of this Agreement, Retailer shall return to the
Company any equipment, software or other materials supplied by the Company to
Retailer under the terms of any Program.

4.Termination. This Agreement and Retailer’s participation in any Program
offered by the Company (and any separate written contract relating to any such
Program) may be terminated:

4.1By mutual written agreement of Retailer and the Company.

4.2By the Company with or without cause upon ninety (90) days prior written
notice, at Company’s sole discretion.

4.3By the Company if Retailer violates use of the Marks under the License
Agreement, if such License Agreement is in place between Company and Retailer.

4.4By the Company if Retailer is either ineligible or otherwise does not elect
to participate in at least one of the Company’s then offered Programs.

--------------------------------------------------------------------------------

4.5By the Company if Retailer fails to timely perform any payment obligation
owed by Retailer to the Company or to any third-party vendor under a Program
unless such failure is cured within ten (10) days after receipt of written
notice of the breach or, if not curable within such time period, good faith
efforts have been taken during any such cure period to commence effecting a cure
and diligently pursued thereafter.

4.6By the Company if Retailer is convicted or pleads no contest to a felony or
criminal action relating to Medicare, Medicaid or health services.

4.7By the Company if the Company undergoes a change of control, substantially
all of its assets are sold, or due to any new or existing circumstance pursuant
to which the Company is unable or will likely be unable to legally or
practically on an economic basis consistent with prior performance perform its
obligations under either this Agreement or any of the Programs.

4.8By Company if Retailer is in material breach of this Agreement or the terms
and conditions of any Program, and the breach is not capable of remedy; or the
breach is capable of remedy and Retailer has failed to remedy the breach within
thirty (30) days after receiving written notice of breach.

4.9Retailer is not permitted to terminate this Agreement prior to expiration.
Upon the Company’s receipt from Retailer of written notice of a failure in
performance relating to a Program, the Company agrees to use good faith efforts
to cure any failure in the Company’s performance and will work as a liaison
between Retailer and third-party vendors in order to address failures in their
performance. If after a reasonable time period, Retailer’s issues have not been
addressed in a commercially reasonable manner and Retailer and the Company are
unable to agree to a reasonable process for resolving the matter, Retailer, as
its exclusive remedy, may petition for a court appointed arbitrator who shall
have authority to determine an appropriate process for resolving the matter
while maintaining the effectiveness of this Agreement and Retailer’s commitment
to Programs subscribed to by the Retailer.

4.10Termination Based on Credit Status. Notwithstanding any other provision in
this Agreement to the contrary, Company reserves the right to terminate this
Agreement upon sixty (60) days written notice for Retailer’s failure to maintain
credit worthiness as determined by Company’s credit insurer.

5.Breach Of Program Requirements.

5.1Retailer acknowledges and agrees that a failure of Retailer to comply with
the terms and duration of Programs that Retailer elects to participate in may
cause damage to the Company including less favorable pricing, lost rebates, lost
compensation and otherwise as a result of reduced aggregate purchases under the
Program. Retailer shall be liable, in addition to any other applicable damages,
for a reasonable estimate of such damages regardless of whether or not the
Company terminates the

--------------------------------------------------------------------------------

Retailer’s participation in the Program as a result of Retailer’s breach of its
agreement to comply with the terms of the Program.

5.2The termination of this Agreement by the Company shall not relieve the
Retailer from the obligations to pay any monies due to the Company nor from the
performance of any other obligation of the Retailer to the Company.

6.Payment.

6.1Payment. Subject to a change in applicable credit terms, payment for all
goods and services ordered under this Agreement is due and payable by Retailer
to the Company on the Wednesday of the week after the charges were incurred. The
Company will issue a billing statement on Monday of each week identifying the
charges from the prior week. Payment is due by electronic funds transfer or
other method acceptable to the Company so as to provide the Company with good
funds by the payment due date. The Company may, in its discretion, modify the
statement issuance and billing dates based on holidays. Retailer hereby
authorizes the Company to make an electronic funds withdrawal from Retailer’s
bank accounts for the amount due.

6.2Credit Terms. The Company reserves the right to adjust the payment terms,
including requiring prepayment or C.O.D. payments, if Retailer is in breach of
this Agreement (without regard to whether any cure period may be applicable) or
based on other credit considerations which the Company, in its sole discretion,
deems relevant.

6.3Billing Adjustments/Credits/Deductions.  No billing adjustments, credits or
deductions may be taken until a valid credit memo is issued by the Company.
Invoices to Retailer for whole or partial shipments shall be paid regardless of
disputes relating to other invoices. Retailer waives the right to assert offsets
or counterclaims with respect to any amounts due. Retailer shall promptly notify
the Company’s customer service personnel of any disputed invoice or billing
statement and confirm the same by written notice. Claims by Retailer with
respect to incorrect billing statements must be submitted in writing by Retailer
to the Company within seven (7) days after Retailer’s receipt of the weekly
billing statement from the Company otherwise Retailer forever waives such
claims.

6.4Late Fees. Amounts not paid when due will be subject to a late payment fee
computed daily at a rate equal to the lower of [*]% per month or the highest
rate permissible by applicable law. In addition, should there be insufficient
funds in Retailer’s bank account to cover an electronic funds withdrawal request
for any amount owing to the Company when due, the Company shall charge Retailer
a [*] Dollar ($[*]) insufficient funds fee.

6.5Collection Costs. Retailer shall be responsible for all costs and expenses
(including reasonable attorneys’ fees, whether or not suit is commenced)
incurred by the Company to collect any amounts owed by Retailer.

--------------------------------------------------------------------------------

6.6Credit/Background Checks. From time to time, Retailer agrees to deliver to
the Company credit information reasonably requested by the Company. Retailer
hereby authorizes the Company to perform credit and background checks on the
Company.

6.7Offset Right. The Company shall be permitted to set-off any amounts that the
Company owes to Retailer against amounts that Retailer owes to the Company.

7.Security Interest.

Company retains the right to: (a) adjust Retailer’s payment terms; (b) place
Retailer on C.O.D. status, and/or (c) refuse orders from Retailer if Company has
not received payment when due for products and services supplied by (or through)
Company to Retailer or based upon reasonable credit considerations. Company
retains, and Retailer hereby grants, Company, a security interest in all of
Retailer’s assets, including but not limited to any pharmacy inventory (brand
name drugs, generic pharmaceutical goods, over-the-counter drugs and specialty
drugs), purchased or hereafter acquired by Retailer, to secure any and all
payment obligations now or hereafter owed by Retailer to Company. Retailer
authorizes Company to file and maintain UCC financing statements evidencing such
security interest.

8.Controlled Substance Monitoring Program

Controlled Substance Compliance. Retailer and Company agree to cooperate in good
faith with respect to implementation and continuation of a suspicious order
monitoring program for controlled substances. Retailer shall have ordering
policies, controls and monitoring in place for all controlled substances and
other prescription drugs that are at high risk for diversion. Upon Company’s
request, Retailer shall promptly provide reports that show the quantities of
controlled substances in Schedules II to IV, as determined by federal and state
controlled substance laws, purchased or dispensed over a defined period of time.
Company shall use such information only for compliance with DEA’s suspicious
order monitoring program requirement.

9.General Provisions. The Following Provisions Apply Universally To The
Relationship Between The Company And Retailer, Including With Respect To Each
Individual Program Of The Company In Which Retailer Participates And Any
Separate Written Agreement Relating To Such Program.

9.1Notice. Any notice or other communication required or desired to be given to
a party under this Agreement shall be in writing and shall be deemed given when:
(a) received by the recipient, after being sent via certified mail, return
receipt requested, and addressed to that party at the address for such party set
forth at the end of this Agreement; or (b) received by the recipient after being
sent via Federal Express, Airborne, or similar overnight delivery service for
delivery to that party at that address. A party may change its address for
notices under this Agreement by giving the other parties notice of such change
in accordance with the terms of this Agreement.

--------------------------------------------------------------------------------

9.2Relationship. The parties intend the relationship created by this Agreement
to be that of buyer and seller (not distributor or/dealer or
franchise/franchisee). Each is an independent contractor, and neither is the
agent of the other. This Agreement does not authorize the Retailer to use, and
the Retailer agrees not to use, any trademarks, trade names, logos, or any other
intellectual property owned by the Company and used by its Company-owned stores,
unless Retailer is subject to a License Agreement executed between Retailer and
Company. Retailer acknowledges that the Company may receive discounts, rebates
or other consideration in connection with the Company arranging the Programs and
that the Company is entitled to retain the same with no obligation of disclosure
or accounting to Retailer. The Company is not a fiduciary for the Retailer in
any respect.

9.3Proprietary and Confidential Information.

a.Retailer acknowledges that any information (except that identified below)
obtained by Retailer regarding the Company, its business plans and operations,
and the Programs, including, without limitation, the identity of its suppliers,
the Company’s prices received from its suppliers and other terms and conditions
received by the Company from its suppliers, is confidential and proprietary to
the Company (the “Confidential Information”). Retailer shall not disclose,
transfer, copy, duplicate, or publish any Confidential Information for any
purpose whatsoever other than to perform its obligations under this Agreement.
Retailer shall only make available the Confidential Information to its
employees, independent contractors and agents on a “need to know” basis and
provided that such individuals are bound by written confidentiality obligations
at least as restrictive as those imposed herein.
b.Retailer shall be responsible for the unauthorized disclosure of any
Confidential Information by its employees, independent contractors and agents.
Upon either the termination of this Agreement or the Company’s earlier written
request, Retailer shall either return to the Company or destroy, as the Company
shall instruct, the Confidential Information (including all copies) in whatever
form such Confidential Information exists. Retailer shall, from time to time,
upon request, certify to the Company as to its compliance with the terms of
these provisions and this Agreement.
c.Confidential Information shall not include any information generally known in
the trade or the public (provided it did not become so known because of the act
or omission of Retailer, its employees, independent contractors, or agents).
Retailer may disclose Confidential Information as and to the extent required by
an order of a court or pursuant to compulsory process issued by a governmental
agency, body or official acting under authority of law, provided that Retailer
immediately upon receipt of such order or process notifies the Company in
writing thereof.
d.Retailer acknowledges that the Confidential Information is a valuable asset of
the Company and that breach of this Section would cause the Company irreparable
harm for which there is no adequate remedy at law. Accordingly, in the event of
a breach or

--------------------------------------------------------------------------------

alleged breach of this Section, Retailer consents to the imposition of
injunctive relief in the Company’s favor and any other legal and equitable
remedies available to the Company.
e.The obligations of Retailer pursuant to this Section shall survive the
termination of this Agreement for a period of two (2) years provided this
confidentiality covenant shall co-exist with any other confidentiality covenants
between the Company and Retailer which shall survive the consummation of this
Agreement in order to provide the maximum legally permitted protection of the
Company’s Confidential Information.
f.In the case of a dispute under this Agreement, all prices, rebates and
allowances received by the Company and all purchase information of the Company
and its affiliated retailers shall be confidential. To the extent (if any) that
a court proceeding permits any access or review of the same, such access shall
be afforded only to an independent certified public accountant who is obligated
pursuant to a confidentiality agreement with the Company not to disclose or use
such information except as necessary in connection with the proceeding by
reporting only summary conclusions without disclosing the underlying data.


9.4Warranty Disclaimer. The Company disclaims, and Retailer waives, any claims
and damages arising from the failures, errors or delays of the Company’s
third-party agents in connection with the provision of goods and services
provided on the Company’s behalf under this Agreement or any of the Programs.
The Company hereby assigns to Retailer its rights against the Company’s
third-party agents relating to their failures or errors in connection with the
provision of filling and delivering goods ordered as well as in connection with
the provision of goods and services performed by them on the Company’s behalf.
Retailer acknowledges that failures of timely deliveries and performance by the
Company or third-party vendors may occur and do not give rise to a damage claim
by Retailer. THE COMPANY MAKES NO EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY,
WITH RESPECT TO THE GOODS SOLD AND SERVICES PROVIDED UNDER THIS AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, IMPLIED CONDITIONS OF FITNESS FOR A PARTICULAR
PURPOSE, NONINFRINGEMENT, OR MERCHANTABILITY. NO AGENT, EMPLOYEE OR
REPRESENTATIVE OF THE COMPANY HAS ANY AUTHORITY TO BIND THE COMPANY TO ANY
AFFIRMATION, REPRESENTATION OR WARRANTY EXCEPT AN AUTHORIZED OFFICER OF THE
COMPANY PURSUANT TO A SIGNED WRITTEN AGREEMENT.

9.5LIMITATION OF LIABILITY. THE COMPANY SHALL HAVE NO LIABILITY TO RETAILER OR
ANY OTHER PERSON FOR, AND RETAILER HEREBY EXPRESSLY WAIVES, ALL REMEDIES AND
DAMAGES RELATING TO INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR SPECIAL DAMAGES OF
ANY DESCRIPTION. THE PARTIES EXPRESSLY AGREE THAT SUCH LIMITATION IS AN AGREED
UPON ALLOCATION OF RISK. UNDER NO CIRCUMSTANCES SHALL THE COMPANY’S LIABILITY
FOR ANY CAUSE EXCEED [*].

--------------------------------------------------------------------------------

9.6Force Majeure. Each party’s obligations under this Agreement will be excused
if and to the extent that any delay or failure to perform such obligations is
due to causes beyond its reasonable control, including, without limitation, acts
of war or terrorism, fire or other casualty, product or material shortages,
strikes or labor disputes, transportation delays, manufacturer out-of-stock or
delivery disruptions, acts of God, or any law or regulation issued by any
government or governmental or quasi-governmental agency or any judgment or
judicial, executive or administrative order or decree, whether or not ultimately
held to be valid. The party experiencing such a force majeure event shall
promptly notify the other party of such event and use its reasonable commercial
efforts to promptly cure the same.

9.7Assignment. This Agreement shall not be assigned in whole or in part by the
Retailer without the prior written consent of the Company, and any attempted
assignment shall be null and void. Subject to the Company’s prior written
consent, Retailer shall assign its obligations under this Agreement, including
any Programs subscribed to by Retailer, to any purchaser or successor to the
Store. All of the provisions of this Agreement shall be binding upon and inure
to the benefit of the respective legal representatives, heirs, successors and
assigns of the parties hereto.

9.8Choice of Law. This Agreement, and the respective rights of the parties under
this Agreement, shall be governed and construed by the laws of the State of
Minnesota, without application of any choice of law considerations. Any claim,
cause of action, suit or demand allegedly arising out of or related to this
Agreement, or the relationship of the parties, shall be brought exclusively in
the state or federal courts located in Minneapolis, Minnesota, and the parties
irrevocably consent to the jurisdiction and venue of such courts. Each party
hereto agrees that valid service of process may be effected on it by certified
mail at the addresses stated on the signature page of this Agreement.

9.9Survival. The rights and obligations of the parties intended to be observed
and performed by the parties after the consummation of this Agreement shall
survive the same and continue thereafter in full force and effect.

9.10Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. Copies of this Agreement with signatures transmitted
electronically (e.g., by facsimile or pdf) shall be deemed to be original signed
versions of this Agreement.

9.11Construction. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

--------------------------------------------------------------------------------

9.12Joint Liability. If Retailer shall be two or more persons, all persons
signatory hereto on behalf of Retailer shall be jointly and severally liable
hereunder.

9.13Entire Agreement; Modification and Waiver. This Agreement, together with the
Exhibits and the related written agreements specifically referred to herein,
represents the only agreement among the parties concerning the subject matter
hereof and supersedes all prior agreements, whether written or oral, relating
thereto. This Agreement incorporates the Affiliated Pharmacy Commitment
Agreement (“Commitment Agreement”), if such Commitment Agreement was executed by
Company and Retailer. In the event of a conflict of terms between this Agreement
and the Commitment Agreement, this Agreement shall control. No purported
amendment, modification or waiver of any provision hereof shall be binding
unless set forth in a written document signed by all parties (in the case of
amendments or modifications) or by the party to be charged thereby (in the case
of waivers). Any waiver shall be limited to the provision hereof and the
circumstance or event specifically made subject thereto and shall not be deemed
a waiver of any other term hereof or of the same circumstance or event upon any
recurrence thereof. This Agreement shall not be construed against either party
since each party has had the opportunity to negotiate its provisions and
contribute to its drafting.



******

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

Each of the parties has caused this Affiliated Pharmacy Agreement to be executed
in the manner appropriate to each intending to be legally bound.

Company Name: TRHC Group, Inc.

Thrifty Drug Stores, Inc.

Print Name Calvin H. Knowlton, PhD

Print Name Scot Rewerts

By /s/ Calvin H. Knowlton, PhD

By /s/ Scot Rewerts

Title CEO

Title Director Affiliated Pharmacy Program

Date 6/30/2020



Address: 228 Strawbridge Drive

Moorestown, NJ

Address: 6055 Nathan Lane North # 200

Plymouth, MN 55442





--------------------------------------------------------------------------------

EXHIBIT A

Affiliated Pharmacy Store Locations



Legal Entity Name

Name of Store

Store Address







--------------------------------------------------------------------------------

THRIFTY ACCOUNT NOTIFICATION

APP Yes

THRIFTY STORE #

NAME OF STORE

ADDRESS

PHONE #

FAX #

DEA #

EXPIRATION DATE

STATE PHARMACY #

EXPIRATION DATE

NCPDP #

NPI #

CONTROLLED PHARMACY #

EXPIRATION DATE

FED-ID #

PROPOSED OPENING DATE

OPENING ORDER DATE

CURRENT WHOLESALER EXPIRATION DATE

ESTIMATED MONTHLY VOLUME



--------------------------------------------------------------------------------